In the Supreme Court of Georgia



                                    Decided: May 17, 2021


                 S21A0438. THOMAS v. THE STATE.


      PETERSON, Justice.

      Drexton Thomas appeals his convictions for malice murder and

other offenses in connection with the shooting death of Jeffrey

Douglas, Sr., and the aggravated assault of Jeffrey Douglas, Jr.

(hereinafter, “Junior”). 1 He argues that: (1) the evidence was


      1  The crimes occurred on June 28, 2013. In September 2013, a Fulton
County grand jury indicted Thomas for malice murder (Count 1), three counts
of felony murder (Counts 2-4), two counts of armed robbery (one against
Douglas (Count 5) and one against Junior (Count 10)), aggravated assault with
a deadly weapon against Douglas (Count 6), one count of possession of a
firearm by a convicted felon (Count 7), two counts of aggravated assault
against Junior (Counts 8 (pointing a gun at Junior) and 9 (hitting Junior with
the gun)), and two counts of possession of a firearm during the commission of
a felony (Count 11 for felonies committed against Douglas and Count 12 for
felonies against Douglas’s son). After an October 2015 trial, a jury found
Thomas guilty on Counts 1, 3, 6, 8, 9, 11, and 12, and not guilty on Counts 2,
5, and 10. Counts 4 and 7 were initially bifurcated but dismissed following the
trial. In an order entered on November 6, 2015, the trial court sentenced
Thomas to serve life in prison on Count 1, two concurrent twenty-year terms
on Counts 8 and 9, and two five-year suspended terms for Counts 11 and 12 to
run concurrently with each other but consecutively with the remaining counts.
insufficient to support his convictions as a matter of federal due

process, (2) the trial court abused its discretion in denying his

motion for a new trial as the “thirteenth juror,” (3) the trial court

abused its discretion in denying Thomas’s motion for a mistrial

based on a courtroom outburst, (4) his inculpatory custodial

statement was obtained in violation of his Miranda 2 rights, (5) his

trial counsel was ineffective, and (6) he is entitled to a new trial on

the basis of cumulative prejudice. The evidence was sufficient to

support Thomas’s convictions and thus his due process and

thirteenth-juror claims fail, the trial court properly handled the

courtroom outburst, Thomas was given Miranda warnings before

beginning his interview and the State was not obligated to give them

again after a two-hour break, Thomas has shown no prejudice from

any alleged ineffectiveness, and there are not multiple errors from


Count 3 was vacated by operation of law. The trial court initially entered a
sentence on Count 6, but later issued a corrected sentence merging Count 6
with Count 1. Thomas filed a timely motion for new trial, which he later
amended. Following a hearing, the trial court denied Thomas’s motion on
January 30, 2019. Thomas timely appealed; his case was docketed to this
Court’s term beginning in December 2020 and submitted for a decision on the
briefs.
       2 Miranda v. Arizona, 384 U.S. 436 (86 SCt 1602, 16 LE2d 694) (1966).

                                     2
which to accumulate prejudice. We affirm.

     The trial evidence viewed in the light most favorable to the

verdicts showed the following. Thomas and Douglas had known each

other for years before June 2013. On June 27, 2013, the day before

the shooting, Thomas and Douglas had an argument because

Douglas believed that Thomas had been sending Douglas’s drug

customers to other dealers. The next day, Douglas, his girlfriend

Geraldine Thompson, and others were at Douglas’s house.

Thompson’s daughter and Junior were outside when Thomas

suddenly came walking up the driveway, pointed the gun at Junior,

pistol-whipped him, took his money, and at one point fired a shot.

Thomas instructed Junior to “go get your daddy” because “that’s who

I want anyway.” Thomas backed away from Junior after a woman

called out to Thomas, pleading for Thomas not to kill Junior.

     Douglas came to the door and ushered Thompson’s daughter

and Junior inside the house. Douglas tried to shut the door on

Thomas, who was approaching, but Thomas stopped the door from

closing with his foot. Thomas shot Douglas as Douglas was

                                 3
attempting to run into the kitchen. Douglas fell to the ground, and

Thomas rolled him over and took money out of Douglas’s pockets.

Thomas left the scene while threatening those present that he would

be back if anyone reported what he did.

     By the time the paramedics arrived, Douglas was dead.

Douglas had been shot in the back and was not seen with any

weapons prior to the shooting. Thompson had been inside the house

during the incident, heard the commotion outside, witnessed

Thomas shoot Douglas, and told the police that Thomas was the

shooter.

     Thomas was later arrested and, after being informed of his

Miranda rights, confessed to two detectives that he shot Douglas.

Although Thomas initially said to one detective that he shot Douglas

because Douglas and Junior pulled a pistol on him and threatened

him, he told another detective that he did not see Douglas with a

weapon but assumed Douglas had one because Douglas and Junior




                                 4
had pulled a weapon on him earlier that day. 3 Thomas told the

second detective that he shot Douglas because he was “pissed” and

wanted payback for having a gun pulled on him. Video recordings of

the interviews were played for the jury. Thomas told the detectives

that he threw the gun used to shoot Douglas in a sewer drain, but

the police could not find it there.

     1. Thomas argues that the evidence was insufficient to support

his conviction. His claim fails.

     When evaluating the sufficiency of evidence, we must

determine whether a rational trier of fact could have found the

defendant guilty beyond a reasonable doubt. See Jackson v.

Virginia, 443 U.S. 307, 319 (99 SCt 2781, 61 LE2d 560) (1979). In

making that determination, “we view the evidence in the light most

favorable to the verdict, and we put aside any questions about

conflicting evidence, the credibility of witnesses, or the weight of the

evidence, leaving the resolution of such things to the discretion of


     3A defense witness testified that there was a separate argument on the
morning of the shooting and claimed that Douglas had pulled a gun on him and
Thomas that morning.
                                      5
the [jury].” Wilkerson v. State, 307 Ga. 574, 574 (837 SE2d 300)

(2019) (citation and punctuation omitted). “As long as there is some

competent evidence, even if contradicted, to support each fact

necessary to make out the State’s case, the jury’s verdict will be

upheld.” Scott v. State, 309 Ga. 764, 766 (1) (848 SE2d 448) (2020)

(citation and punctuation omitted).

     Here, Junior testified that Thomas pointed a gun at him. See

Rich v. State, 307 Ga. 757, 759 (1) (a) (838 SE2d 255) (2020) (“[T]he

testimony of a single witness is generally sufficient to establish a

fact[.]” (citation and punctuation omitted)). Thomas admitted

hitting Junior with the weapon. Multiple eyewitnesses said that

Thomas shot Douglas. And Thomas admitted that he shot Douglas

in anger. Douglas was shot in the back and had no weapons on him.

After assessing the credibility of the eyewitnesses and reviewing a

video recording of Thomas’s interviews, the jury was authorized to

reject any claims that Thomas shot Douglas in self-defense or with

an irresistible passion resulting from serious provocation, and to

find beyond a reasonable doubt that Thomas was guilty of the crimes

                                 6
of which he was convicted. See Corley v. State, 308 Ga. 321, 322 (1)

(a) (840 SE2d 391) (2020) (“[Q]uestions about the existence of

justification are for a jury to decide[.]”); Anderson v. State, 248 Ga.

682, 683 (3) (285 SE2d 533) (1982) (“Whether or not a provocation,

if any, is such a serious provocation as would be sufficient to excite

a sudden, violent, and irresistible passion in a reasonable person,

reducing the offense from murder to manslaughter, is generally a

question for the jury.”).

     2. Thomas next argues that the trial court failed to fulfill its

role as the “thirteenth juror” by failing to grant his motion for a new

trial. To the extent Thomas argues that the trial court failed to

exercise its discretion as the “thirteenth juror,” the record shows

otherwise. In denying Thomas’s motion for new trial, the trial court

cited the correct legal standards, weighed the evidence, and found

that the evidence overwhelmingly supported Thomas’s guilt. See

Brockman v. State, 292 Ga. 707, 714-715 (4) (b) (739 SE2d 332)

(2013) (trial court’s language that evidence was not “sufficiently

close” to warrant new trial shows that court exercised its

                                  7
discretionary authority to not grant a new trial).

     To the extent Thomas argues that the trial court exercised its

discretion improperly, his argument presents nothing for us to

review. Only trial courts have discretion to sit as the thirteenth

juror. See Wilson v. State, 302 Ga. 106, 109 (II) (d) (805 SE2d 98)

(2017). When asked to review the refusal to grant a new trial on such

grounds, our review is limited to the Jackson v. Virginia standard,

and we have already explained that the evidence was sufficient

under that standard.

     3. During the trial, one of Douglas’s other sons, seated in the

courtroom gallery, screamed at Thomas, “You killed my daddy, man.

You killed my motherf***ing daddy, man.” Thomas argues that the

trial court erred in denying his motion for a mistrial based on this

courtroom outburst, because multiple members of the jury indicated

that the outburst caused them concern. We disagree.

     A trial court generally has broad discretion in deciding whether

to grant a mistrial, and great deference is afforded to a court’s

determination that a mistrial was not necessary. See Blake v. State,

                                  8
304 Ga. 747, 750 (2) (822 SE2d 207) (2018). The measures a trial

court takes in response to a courtroom outburst are within the

court’s discretion unless a fair trial is not possible without a new

trial. See Thompson v. State, 304 Ga. 146, 154 (10) (816 SE2d 646)

(2018); Green v. State, 300 Ga. 707, 710 (2) (797 SE2d 863) (2017).

Generally, a trial court does not abuse its discretion when it takes

“prompt, thorough, and curative action.” Thompson, 304 Ga. at 154

(10) (citation and punctuation omitted). When juries are given

curative instructions following such outbursts, they “are presumed

to follow [them] in the absence of proof to the contrary.” Jones v.

State, 305 Ga. 750, 755 (3) (827 SE2d 879) (2019).

     Here, in response to the outburst, the trial court removed the

relatives of the victim from the courtroom, checked with the jurors

as to how they felt, and received reassurance from all of them that

the outburst would not impair their ability to be fair and impartial.

Even the jurors who specifically said they were concerned by the

outburst expressed a desire to continue serving.       After denying

Thomas’s motion for a mistrial, the trial court told the jury that the

                                  9
man who had made the outburst was excluded from the courthouse

and instructed the jury to disregard the outburst. Under these

circumstances, Thomas has failed to show that the trial court abused

its discretion in denying a mistrial. See Thompson, 304 Ga. at 154-

155 (10) (holding the trial court’s curative instruction sufficient

where the court gave a lengthy curative instruction after a witness

under cross-examination said repeatedly, “Y’all done killed

somebody,” and “Y’all going to hell”); see also Messer v. State, 247

Ga. 316, 323-325 (6) (276 SE2d 15) (1981) (concluding that the trial

court did not abuse its discretion by refusing to declare a mistrial

and instead giving a curative instruction after the father of the

victim lunged at the defendant and screamed, “You’ll pay,” “You’re

liable,” and “You’re going to get it”).

     4. Thomas claims that the trial court erred in admitting his

custodial statements from the second custodial interview because he

was not re-advised of his Miranda rights and the detective who

conducted that interview deployed “extremely coercive, combative

and threatening conduct” in the interview. We disagree.

                                   10
     The record shows that Thomas had been advised of his

Miranda rights prior to his first interview with one detective, and

there was a break of about two hours between that interview and

the second interview. There is no dispute that the second interview

was merely a continuation of the first. Without more, the two-hour

break between the two interviews did not require Thomas to be re-

advised of his Miranda rights. See Mangrum v. State, 285 Ga. 676,

678-679 (3) (681 SE2d 130) (2009) (“[T]he lack of a Miranda warning

after [a two-hour] break is of no consequence, as [appellant] was

advised of and waived his Miranda rights before the first interview

and the second interview was part of a continuous series of

interviews.” (citation and punctuation omitted)); Williams v. State,

244 Ga. 485, 488 (4) (b) (260 SE2d 879) (1979) (“[T]he state was

under no duty to repeat the Miranda warnings given the day before

where, as here, the interviews were part of a continuing

interrogation.”).

     Turning to the coercion argument, the video recording of the

interview plainly contradicts Thomas’s assertions. Thomas points to

                                11
no portion of the video recording to show that the second detective

was coercive. The detective spoke calmly and never raised his voice

or threatened Thomas in any way during the interview. Nothing in

the video recording suggests “excessively lengthy interrogation,

physical deprivation, brutality, or other such hallmarks of coercive

police activity” that could render Thomas’s statements involuntary.

Drake v. State, 296 Ga. 286, 291 (3) (766 SE2d 447) (2014) (citation

and punctuation omitted).

     5. Thomas also argues that his trial counsel was ineffective for

not renewing the motion for mistrial based on the courtroom

outburst and thereby not preserving the issue for appeal. We

disagree.

     To prevail on a claim of ineffective assistance of counsel,

Thomas must show both that his trial counsel’s performance was

deficient   and   that   this   deficiency   prejudiced   his   defense.

See Strickland v. Washington, 466 U.S. 668, 687 (104 SCt 2052, 80

LE2d 674) (1984). “To establish deficient performance, an appellant

must overcome the strong presumption that his or her counsel’s

                                   12
conduct falls within the broad range of reasonable professional

conduct and show that his counsel performed in an objectively

unreasonable way considering all circumstances and in the light of

prevailing professional norms.” Smith v. State, 296 Ga. 731, 733 (2)

(770 SE2d 610) (2015) (citation and punctuation omitted). To

establish prejudice, an appellant must show that “there is a

reasonable probability that, but for counsel’s unprofessional errors,

the result of the proceeding would have been different.” Strickland,

466   U.S.   at   694.   Thomas     must    prove   both    prongs    of

the Strickland test, and if he fails to prove one prong, “it is not

incumbent upon this Court to examine the other prong.” Smith, 296

Ga. at 733 (2) (citation and punctuation omitted). “In reviewing a

ruling on a claim of ineffective assistance of counsel, we defer to the

trial court’s findings of fact unless they are clearly erroneous, but we

apply the law to the facts de novo.” State v. Spratlin, 305 Ga. 585,

591 (2) (826 SE2d 36) (2019).

      Here, the trial court considered the merits of Thomas’s motion

for mistrial, denied the motion, told Thomas’s counsel that she could

                                  13
renew the motion “if something else happens,” and then gave the

jury a curative instruction. Thomas does not allege on appeal that

something else happened at the trial that required trial counsel to

again move for a mistrial based on the courtroom outburst, but

argues that trial counsel potentially failed to preserve the issue by

failing to renew the motion. See Hartsfield v. State, 294 Ga. 883, 886

(2) (757 SE2d 90) (2014) (concluding that the defendant waived

challenge to denial of motion for a mistrial where he failed to renew

his motion following the trial court’s admonishment of prosecutor

and curative instruction). But even assuming that trial counsel’s

failure to renew the motion was deficient performance, Thomas fails

to establish prejudice. Because we have concluded that the trial

court did not abuse its discretion in denying the motion for a

mistrial, electing instead to take adequate curative measures,

Thomas does not demonstrate a reasonable probability that the

outcome would have been different if trial counsel had renewed the

motion for a mistrial. See Hartsfield, 294 Ga. at 887 (3) (a) (because

trial court did not abuse its discretion in denying motion for mistrial

                                  14
where curative instruction was adequate, there was no prejudice

from trial counsel’s failure to renew motion).

     6. Lastly, Thomas argues that he is entitled to a new trial on

the basis of cumulative prejudice. We disagree.

     We recently recognized a new cumulative error rule in State v.

Lane, 308 Ga. 10 (838 SE2d 808) (2020), whereby courts are “to

consider collectively the prejudicial effect of trial court errors and

any deficient performance by counsel — at least where those errors

by the court and counsel involve evidentiary issues.” Id. at 14 (1).

But this cumulative prejudice analysis does not apply when, as here,

there are not multiple errors to consider cumulatively. See Beck v.

State, 310 Ga. 491, 499 (3) n.5 (852 SE2d 535) (2020).

     Judgment affirmed. All the Justices concur.




                                 15